                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

RAY SALINAS,                                         §
          Movant,                                    §
                                                     §       3:17-cv-1864-N (BT)
v.                                                   §       3:11-cr-0019-N (BT)
                                                     §
UNITED STATES OF AMERICA,                            §
          Respondent.                                §


     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. Petitioner filed a response and the Respondent filed objections, and the District Court

has made a de novo review of those portions of the proposed findings and recommendation to

which objection was made. The objections are overruled, and the Court ACCEPTS the Findings,

Conclusions and Recommendation of the United States Magistrate Judge.



       SO ORDERED this 4th day of January, 2019.




                                             _________________________________
                                             DAVID C. GODBEY
                                             UNITED STATES DISTRICT JUDGE
